Citation Nr: 0731627	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  03-33 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for atrial 
fibrillation.

2.  Entitlement to an initial rating higher than 10 percent 
for lumbar strain with a herniated nucleus pulposus.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from July 1980 to August 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the New 
Orleans, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

This case was previously before the Board in February 2005, 
when it was remanded to the RO for further development. In a 
September 2006 rating decision, numerous service connection 
issues previously on appeal were granted by the RO, and the 
sole remaining issues on appeal are reflected on the title 
page.     

FINDINGS OF FACT

1.  Atrial fibrillation or a cardiovascular disability 
resulting in atrial fibrillation is not currently shown.

2.  The lumbar strain is productive of moderate limitation of 
motion of the lumbar spine or forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, but no more.


CONCLUSIONS OF LAW

1.  Atrial fibrillation was not incurred in or aggravated by 
wartime service; nor may service incurrence be presumed.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 

2.  The criteria for an initial rating of 20 percent for 
lumbar strain, but no more, have been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295 (2002, 2003); 38 C.F.R. §§ 3.321(b), 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5235-5243 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Atrial Fibrillation

The veteran asserts that he has a heart disorder that is 
related to atrial fibrillation that he sustained during 
service.  

Service connection can be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service in wartime or peacetime. 38 U.S.C.A § 
1131 (West 2002). Service connection may be also granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests 
cardiovascular disease to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated 
in service, even though there is no evidence of such disease 
during the period of service. 38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Service medical records show complaints of chest pain related 
to anxiety and exercise, without any cardiovascular 
diagnoses. In January 1997, the veteran received treatment 
for atrial fibrillation. Extensive medical follow-up revealed 
that the veteran had a single brief paroxysm of atrial 
fibrillation that was caffeine related. No evidence of heart 
disease was reported. Subsequent records revealed a history 
of a single episode of atrial fibrillation that resolved. The 
entire service medical records are absent for diagnoses of 
cardiovascular disease.    

Postservice medical records, including VA medical 
examinations in August 2000 and November 2005, are limited to 
reports of a history of an episode of atrial fibrillation in 
service. An electrocardiogram in August 2000 revealed a 
finding of marked sinus arrhythmia with otherwise normal ECG. 
In November 2005 an ECG was normal. The November 2005 medical 
examination revealed no cardiovascular disease. The examiner 
who reviewed the claims folder opined that it was not as 
least likely as not that the veteran had a disability 
manifested by atrial fibrillation, although he had a single 
episode attributed to excessive caffeine. It was also stated 
that there had not been a recurrence, and that the veteran 
did not have a cardiac disability a result of the single 
episode of atrial fibrillation.

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in- service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

While the veteran's service medical records show treatment 
for chest pain and an episode of atrial fibrillation no 
cardiovascular abnormality was reported while in service, and 
the atrial fibrillation resolved according to clinical data. 
A necessary component of service connection is medical 
evidence of current disability. A post service sinus 
arrhythmia with otherwise normal ECG was reported in the 
recent past without sequelae. Be that as it may, there is no 
current medical evidence of atrial fibrillation or any 
cardiovascular disability for that matter.  

The Board is aware of the veteran's assertions concerning his 
claimed cardiovascular disability and its relationship to 
service. However, as a layperson he is not competent to give 
an opinion requiring medical knowledge, such as the etiology 
of a claimed heart disorder. Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). There is no competent medical evidence to 
support his assertions.  

Atrial fibrillation or a cardiovascular disability resulting 
in atrial fibrillation is not currently shown. The weight of 
the evidence is against the veteran's claim, and the benefit-
of-the-doubt doctrine does not apply.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991). Service 
connection for atrial fibrillation must be denied.



An Initial Rating in Excess of 10 Percent for Lumbar Strain 
with a Herniated Nucleus Pulposus

The veteran asserts that his lumbar strain disability is far 
more disabling than the current 10 percent evaluation 
indicates. 

The veteran has disagreed with the initial rating assigned 
for his lumbar strain necessitating consideration of staged 
ratings pursuant to Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  However, conditions have not significantly changed 
and uniform ratings are appropriate in this case

The veteran is currently in receipt of a 10 percent 
disability evaluation for lumbar strain under 38 C.F.R. § 
4.71a, Diagnostic Code 5237.  

During the pendency of the veteran's appeal, effective 
September 26, 2003, substantive changes were made to the 
criteria for evaluating spine disorders. See 68 Fed. Reg. 
51454-51458 (August 27, 2003) (codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243 (2007)). These revisions consist of a new rating 
formula encompassing such disabling symptoms as pain, 
ankylosis, limitation of motion, muscle spasm, and 
tenderness. Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.

These changes are listed under Diagnostic Codes 5235 to 5243 
(including Diagnostic Codes 5236 and 5237 for sacroiliac 
injury and weakness and lumbosacral or cervical strain, 
respectively), with Diagnostic Code 5243 now embodying the 
recently revised provisions of the former Diagnostic Code 
5293 (for intervertebral disc syndrome). 

Under the criteria effective prior to September 26, 2003, 
Diagnostic Code 5292 provided for ratings based on limitation 
of motion of the lumbar spine. When limitation of motion is 
moderate, a 20 percent rating is warranted. When limitation 
of motion is severe, a 40 percent rating is warranted. The 
maximum rating under Code 5292 is 40 percent.

Also, the criteria effective prior to September 26, 2003, 
includes Diagnostic Code 5295, lumbosacral strain which 
warranted a 20 percent rating if present with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position. A 40 percent rating was 
warranted for a sacroiliac injury and weakness and 
lumbosacral strain, manifested by listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, a 
loss of lateral motion with osteo- arthritic changes, or 
narrowing or irregularity of the joint space, or some of the 
above with abnormal mobility on forced motion. That was the 
highest schedular evaluation available under that code.

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome). The criteria for 
rating diseases and injuries of the spine were also amended.

Effective September 26, 2003, with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, the following apply: a 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent evaluation is warranted 
for forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine. A 
40 percent evaluation is warranted for unfavorable ankylosis 
of the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine. A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine. A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine. 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004). 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, are to be 
rated separately. 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243, Note (1).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees. 68 
Fed. Reg. 51454, 51456 (to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2).

The clinical data from the past shows the veteran has 
continued with back symptoms and pathology. In Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), the court indicated that 
the most recent level of functional impairment is of primary 
importance. 

A VA medical examination of the joints performed in November 
2005, revealed the veteran's subjective complaints of 
intermittent back pain without radicular symptoms. The 
veteran reportedly denied incapacitating episodes or chronic 
neurological manifestations. It was reported that the veteran 
had not been diagnosed with intervertebral disc syndrome. 
Pain was easily relieved with over-the-counter medications or 
a hot bath.  

Objective findings from the examination showed range of 
motion studies of the thoracolumbar spine revealing flexion 0 
to 55 degrees; extension 0 to 25 degrees; side bending to the 
right 0 to 30 degrees; side bending to the let 0 to 26 
degrees; right lateral rotation 0 to 66 degrees; let later 
rotation 0 to 80 degrees. Passive range of motion was, 
flexion 0 to 60 degrees; extension 0 to 25 degrees; side 
bending to the right 0 to 34 degrees; side bending to the let 
0 to 30 degrees; right lateral rotation 0 to 70 degrees; let 
later rotation 0 to 85 degrees. Up to 15 degrees of loss of 
motion was reported on range of motion after on repetitious 
activity, toe touching. 

The veteran demonstrated mild pain with fatigability, on 
repetitious activity, but no weakness or incoordination. 
There was no ankylosis of the spine. An X-ray of the lumbar 
spine revealed minor narrowing of L5-S1 disc space. A lumbar 
CT was normal. The diagnosis was lumbar spine strain. The 
examiner opined that the veteran did not have lumbar disc 
disease, and that there were no degenerative changes, 
radicular symptoms, or neurological manifestations.    

The recent medical data shows that the veteran has limitation 
of the thoracolumbar spine described as from 55 to 60 degrees 
on active and passive motion. It is important to point out 
that limitation of motion of the lumbar or thoracolumbar 
spine to such degree equates to either moderate lumbar 
limitation of motion under the old criteria or forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees under the new evaluation 
criteria. As a result, a 20 percent disability evaluation is 
available under either the old or new rating criteria, but no 
more. There is no medical evidence of severe limitation of 
motion of the lumbar spine or severe lumbosacral strain under 
the old rating criteria. Also, the medical evidence also does 
not reveal forward flexion of the thoracolumbar spine 30 
degrees or less under the new rating criteria. Further, there 
is no medical evidence of lumbar ankylosis, and it has been 
clinically opined that the veteran does not have 
intervertebral disc syndrome or associated neurological 
pathology, necessitating consideration of pertinent old or 
new rating criteria.  

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45 is warranted in order 
to evaluate the existence of any functional loss due to pain, 
or any weakened movement, excess fatigability, 
incoordination, or pain on movement of the veteran's joints 
when the rating code under which the veteran is rated does 
not contemplate these factors. See DeLuca v. Brown, 8 Vet. 
App. 202 (1995). A review of the medical evidence does not 
reflect objective evidence of functional loss due to pain, 
weakened movement, excess fatigability pain or pain motion of 
the lumbar spine or other functional disablement greater than 
that contemplated by a 20 percent rating. 

Based on the foregoing, the Board concludes that the weight 
of the evidence is in favor of the veteran's claim. Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  An initial 20 percent 
disability evaluation, but no more, is warranted for lumbar 
strain with a herniated nucleus pulposus.


Duty to Notify and Assist 

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied. See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in 
March 2005 provided the veteran with an explanation of the 
type of evidence necessary to substantiate his claims, as 
well as an explanation of what evidence was to be provided by 
him and what evidence the VA would attempt to obtain on his 
behalf.  In addition, the letter of March 2005 specifically 
informed the veteran that he should submit any additional 
evidence that he had in his possession.  A statement of the 
case issued in September 2006 provided additional notice 
regarding assignment of ratings and effective dates. The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided a letter he was given a full opportunity to submit 
evidence, and his claims were subsequently readjudicated. He 
has not claimed any prejudice as a result of the timing of 
the letters, and the Board finds no reason to believe than 
any prejudice occurred.  The Board concludes, therefore, that 
the appeal may be adjudicated without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran's s service medical records and post service 
treatment records have been obtained.  He has been afforded a 
disability evaluation examination. The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained. For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claim. The Board is aware of the veteran's representatives 
July 2007 request for a remand based on actions by the RO in 
its September 2006 supplemental statement of the case. 
However, review of the medical evidence shows that it is 
adequate for rating purposes. No further assistance to the 
veteran with the development of evidence is required.  


ORDER

Service connection for atrial fibrillation is denied.

A 20 percent initial rating for lumbar strain with a 
herniated nucleus pulposus is granted, subject to the laws 
and regulations governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


